DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-9, 11-14, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dinsmoor (US 2018/0078769).
 	Regarding claims 1, 12, 20, Dinsmoor discloses the same invention as claimed, including delivering, by a medical device, electrical stimulation therapy comprising a first train of electrical stimulation pulses to a patient, wherein the first train of electrical stimulation pulses comprises a first pulse frequency greater than or equal to 500 Hz (Paragraphs 35, 124), after delivering the first train of electrical stimulation pulses, ceasing, by the medical device, the delivery of the electrical stimulation therapy for a predetermined period of time (e.g. Figure 13: 334, 340; Paragraph 16), during the predetermined period of time, sensing, by the medical device, an ECAP signal from a tissue of the patient (Figure 13: 336), determining, by the medical device and based on a characteristic value of the ECAP signal, a value of at least one parameter at least partially defining a 
 	Regarding claims 2, 13, Dinsmoor discloses repeating with a second ECAP and third train of pulses as recited (Figure 13).
 	Regarding claims 3, 14, Dinsmoor discloses a separate master pulse configured to evoke the ECAP with a parameter value different than the primary therapeutic pulse train (Paragraphs 124-126).
 	Regarding claims 8, 19, Dinsmoor discloses during the predetermined period of time, delivering a third train of stimulation pulses with a frequency less than 500 Hz as recited (Paragraph 124-126).
 	Regarding claim 9, Dinsmoor discloses responding to a detected change in posture as recited (Paragraphs 44, 56-59).
 	Regarding claim 11, Dinsmoor discloses an implantable medical device (Figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 4, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinsmoor (US 2018/0078769) in view of Baynham (US 2015/0032181).
 	Regarding claims 4, 15, Dinsmoor does not explicitly disclose the master pulse comprises a greater current amplitude than the primary therapeutic pulses as recited.  However, Baynham teaches using a master pulse with a greater current amplitude than non-paresthesia-generating subthreshold therapeutic pulses (abstract; Figure 5: 310, 318), in order to effectively elicit an ECAP.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Dinsmoor as taught by Baynham to include a master pulse with greater current amplitude as recited, in order to effectively elicit an ECAP.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinsmoor (US 2018/0078769) in view of De Ridder (US 2011/0184488).
 	Regarding claim 10, Dinsmoor discloses therapy without paresthesia (Paragraph 35), but does not disclose a burst frequency as recited.  However, De Ridder teaches a burst protocol comprising a burst frequency between 1-200 Hz (Paragraphs 26, 39), in order to provide therapy without paresthesia.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Dinsmoor as taught by De Ridder to include a burst frequency as recited, in order to provide therapy without paresthesia.
Allowable Subject Matter
Claims 5-7, 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Torgerson (US 2020/0038660) shows ceasing high frequency nonparesthesia stimulation to sense ECAP signals.
Cholette (US 2008/0300655), Single (US 2017/0049345), Wagenbach (US 2020/0305745) show pausing therapeutic neurostimulation to sense ECAP signals.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792